DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s supplementary amendment filed 05/17/2021 and response filed on 04/27/2021 have been received and entered into the case record.
Claims 1-13 are pending in the application.
Claims 1, 9 and 13 are amended.
Claims 10-13 are withdrawn from consideration as being drawn to a nonelected invention. The election was made without traverse in the reply filed on 09/17/2020.
Claims 1-9 are examined on the merits

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Landolina (WO2013071235; previously cited in PTO-892 filed on 01/27/2021) in view of Lee et al. (2009. International Journal of Pharmaceutics 373: 93-99; IDS Reference No. 1 filed on 08/03/2018) and Ruel-Gariepy and Leroux (2004. European Journal of Pharmaceutics and Biopharmaceutics 58: 409-426 previously cited in PTO-892 filed on 01/27/2021).
Regarding claims 1-3, Landolina teaches a biocompatible polymeric composition which crosslinks in situ and contains one or more polycationic polymers such as chitosan and one or more polyanionic polymers such polynucleotides (i.e. nucleic acids) for the purpose of wound healing (Abstract, p. 9). Landolina further discloses that the polycationic polymers (i.e. chitosan) can comprise about 0.1% to about 90% by weight of the biocompatible polymeric composition and that polycationic polymers can be 0.1% to about 95% by weight of the biocompatible polymeric composition (claim 1). Therefore, nucleic acids and chitosan could be utilized in amounts between 100:1 and 1000:1 (for instance if chitosan was utilized at 0.1% of the composition and the polynucleotide at 20%, the ratio would be 200:1). Furthermore, Landolina discloses that the ratio of the polycationic polymer to the polyanionic polymer may be improved, having varying degrees of efficiency in wound healing as well as for drug delivery options (p. 5). 
	Regarding claims 4 and 5, Landolina teaches that the composition can comprise polynucleotides such as RNA which are in amounts preferably about 0 to 2%  (i.e. 0.01% to 3%) of the total weight of the biocompatible composition (p. 9).
	Regarding claim 6, Landolina teaches that the composition can comprise polycationic polymers such as chitosan in amounts that are about 0.1% to 90% by weight of the total biocompatible polymeric composition (Claim 1).
	Regarding claims 8 and 9, Landolina teaches that the composition further comprises polymer materials such as hyaluronates (i.e. hyaluronic acid), cellulose, polyacrylate (i.e. polyacrylic acid), and alginate (p. 5, 7).
	However, Landolina does not teach that the composition is thermosensitive nor that the hydrogel has a pH of 6.0 to 8.0.
Lee et al. teaches hydrogels comprised of chitosan with plasmid DNA wherein the temperature was elevated to 37◦C to physically crosslink polymers to form hydrogels (i.e. temperature sensitive) (Abstract). Lee et al. additionally discloses that said composition can be chemically crosslinked via photocrosslinking as well (Abstract).
. Basification of chitosan aqueous solutions above this pH leads to the formation of an hydrated gel-like precipitate. Phase separation ensues from the neutralization of chitosan amine groups and the consequent elimination of repulsive interchain electrostatic forces, which subsequently allow for extensive hydrogen bonding and hydrophobic interactions between chains (p. 413).
	It would be obvious to one of ordinary skill in the art to utilize the composition of polynucleotides and chitosan in the photocrosslinkable hydrogel as taught by Landolina and modify said composition to be a hydrogel which can physically crosslink via temperature change as in Lee et al. with a reasonable expectation of success. As shown by Lee et al. compositions comprising DNA/polynucleotides and chitosan can either be chemically or physically cross linked by methods known in the art (Abstract). Furthermore, an artisan would be motivated to physically crosslink a hydrogel in situ via temperature rather than photocrosslinking as photopolymerization requires the presence of a photo-initiator at the gelation site which can be toxic, penetration capacity of the radiation source limits the number of application sites, and the reaction can evoke enough heat to damage surrounding tissues (Ruel-Gariepy and Leroux, p. 409). An artisan would additionally be motivated to have a hydrogel at a pH of 6.2 because chitosan is soluable in water up to pH 6.2 and basification of chitosan aqueous solutions above this pH leads to the formation of an hydrated gel-like precipitate. Phase separation ensues from the neutralization of chitosan amine groups and the consequent elimination of repulsive interchain electrostatic forces, which subsequently allow for extensive hydrogen bonding and hydrophobic interactions between chains (p. 413).
Therefore the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.

s 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Landolina (supra) in view of Lee et al. (supra) and Ruel-Gariepy and Leroux (supra) as applied to claims 1-6 and 8-9 above, and in further view of Ornaghi (EP 2745849; IDS Foreign Reference No. 2 filed on 08/03/2018) and Zhou et al. (2008. Carbohydrate Polymers 73: 265-273)
	The combined references of Landolina, Lee et al., and Ruel-Gariepy and Leroux make obvious a thermosensitive hydrogel comprised of nucleic acids and chitosan with a weight of Chitosan which is 0.1% to 90% the total weight of the composition wherein the composition is at a pH of 6.2 as discussed in the 103 rejection above. These references do not explicitly disclose that the weight of the 0.1% to 90% chitosan is 3kDa to 1,000 kDa.
	Ornaghi et al. discloses that the chitosan utilized in their composition comprising chitosan and   polydeoxyribonucleotides (i.e. nucleic acids) preferably has a molecular weight of 1 MDa (i.e. 1000 kDa) (para. 0020).
It would have been obvious to one of ordinary skill in the art to utilize 1 MDa of chitosan as taught by Ornaghi et al. as the amount of chitosan in the hydrogel taught by the combined teachings of Landolina, Lee et al., and Ruel-Gariepy and Leroux with a reasonable expectation of success. Zhou et al. demonstrates that there is a need for optimization regarding the molecular weight of chitosan utilized in thermosensitive hydrogels in order to influence the characteristics, appearance and structure of the hydrogels (Abstract). Zhou et al. further taught that a higher molecular weight of chitosan is more beneficial to the formation of thermosensitive hydrogels and the sol-to-gel transition (p. 269). During Zhou et al.’s study, the molecular weight of chitosan was varied from 88kDa to 1360 kDa, which overlaps with the currently claimed range of 3kDa to 1,000 kDa (Fig 2). Therefore utilizing the range of molecular weights claimed would be a matter of routine optimization and the molecular weight of chitosan within the hydrogel composition would not influence the patentability of the invention. See MPEP 2144.05.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16327472 (hereafter referred to as ‘472) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both drawn to hydrogel compositions comprising nucleic acids and chitosan that are sensitive to temperature.
Regarding claims 1-3 of the instant application, Application ‘472 recites a composition comprising nucleic acids and chitosan at a ratio between 1:1 to 3000:1 wherein the composition is a thermosensitive hydrogel (Claims 1, 4, 15).
Regarding claim 4 of the instant application, Application ‘472 recites the content of the nucleic acid is 0.1-2 wt% relative to a total weight of the composition (Claims 1, 2).
Regarding claims 5 of the instant application, Application ‘472 recites the nucleic acid is DNA (Claims 5 and 6).
Regarding claim 6 of the instant application, Application ‘472 recites the content of the chitosan is 0.001-0.1 wt% relative to a total weight of the composition (Claim 1, 3).
Regarding claim 7 the instant application, Application ‘472 recites that the chitosan has a molecular weight of 3-1,000 kDa (Claim 11).
Regarding claims 8 and 9 of the instant application, Application ‘472 recites that the composition additionally has a water-soluble polymer that can be hyaluronic acid, polyacrylic acid, methylcellulose, and alginic acid (Claims 12-14)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 04/27/2021, with respect to 112(b) have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn in light of the amendments made to claim 9.
04/27/2021 have been fully considered but they are not persuasive. On pages 7-16 of Applicant’s Arguments, Applicant addresses the 103 rejections with regard to claims 1-6 and 8-9
On pages 7-9, Applicant argues a person of ordinary skill would not have been motivated to select chitosan as a polycationic polymer and then select polynucleotide from the extensive laundry list of non- cross linkable polyanionic polymer disclosed in Landolina at the claimed weight ratio. Landolina also discloses that the preferred non-crosslinkable polymer is hyaluranate and more prefereably sodium hyaluranate. Applicant argues that Landolina and the Office Action filed fail to provide or point out any disclosure supporting the allegations for specifically selecting chitosan and a polynucleotide when other preferred embodiments are specified from the same laundry list. 
On page 10, Applicant argues that Landolina discloses overly broad ranges for the two components with preferred ranges such as 5% to 40% and 2% to 25% in regards to polyanionic and polycationic polymers. Thus a skilled artisan would not have made each of the necessary selections and Office fails to provide a rational to do so. Therefore hindsight reasoning was utilized. 
Examiner disagrees. While there is a large list disclosed, the components are still known in the art as seen through the other references cited and therefore there would be guidance to select chitosan and polynucleotides even if they are not specified as preferred embodiments. Examiner additionally disagrees in that the claimed ratio is indeed disclosed and is one of the combinations available in Landolina and while there are preferred embodiments, the composition is still disclosed within the scope of the application. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

While Landolina does not teach a temperature sensitive hydrogel composition, Lee discusses hydrogels comprised of chitosan with plasmid DNA wherein the temperature was elevated to 37◦C to physically crosslink polymers to form hydrogels (i.e. temperature sensitive). And thus teaches a temperature sensitive hydrogel comprising chitosan and nucleic acids though they are not directly crosslinked. Although it is a depot of transgene delivery, it is merely an intended use of the composition claimed. The claims do not recite a specific use for the composition but merely that it is made of chitosan and nucleic acids at a specific ratio already disclosed by Landolina.
On page 14, Applicant argues that the application demonstrates unexpected results in advantages provided by the claimed invention which are not taught by the cited references. Specifically the gels do not show precipitate or layer separation while maintaining viscoelasticity and stability. Additionally the components can be directly injected into certain parts requiring treatment wherein the attachment time and retention time of a drug are increased. 
In regard to Applicant’s arguments of superior or unexpected results. It is noted that the features upon which applicant relies (i.e., viscoelasticity, stability and attachment time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the method of making this composition is not claimed but rather the resulting product. 

Although Ornaghi and Zhou do not teach the specific hydrogel of the present application in regards to concentrations and components, Lee, Landolina and Ruel-Gariepy have addressed these limitations and Ornaghi and Zhou are merely relied upon to discuss the specific molecular weight of chitosan and the motivation one would have in order to choose said molecular weight in the claimed composition. 
On page 19, Applicant addresses the double patenting rejection in that if the double patenting rejection is the only remaining rejection, it should be withdrawn. 
While Applicant agrees, the 103 rejections are maintained and thus the double patenting rejection is also maintained. 
In light of the amendment made to claim 1, the reference of Ruel-Gariepy has been further expanded upon in the 103 rejection concerning claims 1-6 and 8-9 in order to meet the newly claimed pH limitation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635